Title: From George Washington to Major General Robert Howe, 20 September 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir
          Head Quarters West Point Septemr 20th 79
        
        The inclosed complaint from the Non commissioned officers and soldiers of the third Massachusettes regiment was delivered me by Col. Scammell. As the form in which it appears is improper, and if attended to, might operate as a precedent for sedition, I have directed Col. Scammell to express my disapprobation of the manner of the complaint and point out the proper channel through which redress ought to be sought—But as I would not wish to neglect a case of this nature where charges of fraud are made against any officer—I transmit the paper to you; and I am to desire if the matter comes before you in a proper shape, that you will have a strict inquiry made into it—The opinion I have of Col. Graytons honor induces me to believe the charges must be ill-founded; but I make it a rule to have every thing of this kind carefully scrutinized. I am Dr Sir Your most Obed. ser.
        
          G.W.
        
      